EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and effective as of this 27th
day of November, 2006, between Bioenvision, Inc., a Delaware Corporation with a
place of business at 345 Park Avenue, New York, NY 10154 (“Company”), and James
S. Scibetta, an individual who resides at 3 Romary Court, Glen Rock, NJ 07452
(“Executive”).

 

WHEREAS the Company desires to employ Executive and Executive desires to be
employed by the Company, on terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

 

1.             Term of Employment. Executive’s employment under this Agreement
shall commence on December 4, 2006 (“Effective Date”) and shall end on the first
anniversary of the Effective Date (“Expiration Date”) or such earlier date on
which Executive’s employment terminates in accordance with Section 4 of this
Agreement. On the Expiration Date and each anniversary thereof, the Expiration
Date shall be extended by one year unless (a) the Agreement has been earlier
terminated under Section 4 or (b) either party gives written notice not less
than 90 days prior to the then Expiration Date that the Agreement will not be
extended. Notwithstanding any extension of the Expiration Date, Executive’s
employment may terminate at any time in accordance with Section 4, below.

2.             Nature of Duties. Executive shall during his employment hereunder
be the Company’s Chief Financial Officer (“CFO”). As such, Executive shall
devote his full business time and effort to the performance of his duties for
the Company, which he shall perform faithfully and to the best of his ability.
Executive shall have all of the customary powers and duties associated with his
position. Executive shall be subject to the Company’s policies, procedures, and
approval practices, as generally in effect from time to time for all employees
of the Company. Executive will report directly to the Company’s Chief Executive
Officer. Notwithstanding the foregoing, nothing contained herein shall preclude
the Executive from (a) serving on the boards of directors of other companies or
organizations with the approval of the Board (not to be unreasonably withheld)
or serving on the boards of directors of not-for-profit companies or
organizations without the approval of the Board, (b) investing in and managing
passive investments, or (c) pursuing his personal, financial and legal affairs
provided that such activity does not materially interfere with the performance
of the Executive's obligations hereunder.

 

3.

Compensation and Related Matters.

(a)           Base Salary. The Company shall pay Executive minimum base salary
at an annual rate of $270,000. Executive’s base salary shall be paid in
conformity with the Company’s salary payment practices generally applicable to
similarly situated Company employees

 

 

--------------------------------------------------------------------------------

 

(b)          Discretionary Bonuses. Executive shall be eligible to receive
annual bonus compensation in such amounts, if any, to be determined in the sole
discretion of the Company’s Board of Directors (the “Board”) or as otherwise set
forth under the terms of any future written agreements that Executive and the
Company may enter into. Notwithstanding the above, a minimum of $85,000 shall be
granted at the time of Executive’s completion of one full year of employment
with the Company. Executive must be employed by the Company on the date annual
bonuses are distributed in order to receive an annual bonus.

(c)           Stock Options. The Company hereby agrees to grant and issue to
Executive stock options (pursuant to the terms of an Option Award Agreement, by
and between the Company and the Executive, dated the Effective Date (the “Option
Award Agreement”) with terms substantially commensurate with the terms of
options previously issued to the Company’s management, to purchase 350,000
shares of common stock at its fair market value on the Effective Date (the
average of the high and low bid price of shares of the Company's common stock).
100,000 of these options shall vest immediately on the Effective Date, and
125,000 of these options shall vest on each of the first and second
anniversaries of the Effective Date, or earlier pursuant to the terms of the
Option Award Agreement.

(d)           Standard Benefits. During his employment, Executive shall be
entitled to participate in all employee benefit plans and programs to the same
extent generally available to similarly situated employees of the Company, in
accordance with the terms of those plans and programs.

(e)           Vacation. Executive shall be entitled to four (4) weeks paid
vacation per year, which shall be pro-rated for partial years. Unused vacation
days will carry over pursuant to the terms set forth in the Company’s Employee
Handbook. Notwithstanding anything herein to the contrary, Executive may not
take more than two (2) weeks vacation during any twelve (12) week period without
the Company’s prior written permission.

(f)            Expenses. Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary travel and business expenses he
incurs in connection with his employment, but he must incur and account for
those expenses in accordance with the policies and procedures established by the
Company.

(g)           Place of Performance. In connection with his employment by the
Company, unless otherwise agreed by the Executive, the Executive shall be based
at the principal executive offices of the Company in New York City, except for
travel reasonably required for Company business (the "Place of Performance").

 

4.

Termination.

(h)           Rights and Duties. If Executive’s employment is terminated he
shall be entitled to the amounts or benefits shown on the applicable row of the
following table, subject to the balance of this Section 4, beyond which the
Company and Executive shall have no further obligations to each other, except
Executive’s confidentiality and other obligations under Section 6, the parties’
mutual arbitration obligations under Section 7, or as set forth in any written
agreement the parties subsequently enter into.

 

 

--------------------------------------------------------------------------------

 

 

DISCHARGE FOR CAUSE

Payment when due of any unpaid base salary, expense reimbursements, and vacation
days accrued prior to termination of employment. Executive shall forfeit all
vested and unvested stock options issued or issuable under Section 3(c) of this
Agreement, pursuant to the terms of the Option Award Agreement.

DISCHARGE OTHER THAN FOR CAUSE

Same as for “Discharge For Cause” EXCEPT that, in exchange for Executive’s
execution of a release in accordance with this Section 4, Executive shall be
entitled to the following special benefits: (A) a lump sum in cash, payable
within ten (10) business days after the effective date of such event, equal to
one times the sum of Executive’s then-current base salary, plus his then average
annual bonus for the preceding two years, pursuant to Section 3 of this
Agreement, and (B) all of Executive’s outstanding stock options issued or
issuable under Section 3(c) of this Agreement, shall immediately vest and become
exercisable and Executive shall have the full term of the option to exercise any
of his stock options, pursuant to the terms of the Option Award Agreement.

RESIGNATION WITHOUT GOOD REASON

Same as for “Discharge for Cause.”

RESIGNATION WITH GOOD REASON

Same as for “Discharge Other Than For Cause.”

DISABILITY

Same as for “Discharge For Cause” EXCEPT that salary continuation will be
reduced by any amounts received by Executive under any Company-sponsored
disability benefits plan, and in exchange for Executive’s execution of a release
in accordance with this Section 4, all of Executive’s outstanding vested stock
options shall be exercisable pursuant to the terms of the Option Award
Agreement.

DEATH

Same as for “Discharge for Cause” EXCEPT that, in exchange for the execution of
a release by Executive’s estate in accordance with this Section 4, continuation
of Executive’s base salary for six (6) months after the date of termination and
Executive’s outstanding vested stock options shall be exercisable pursuant to
the terms of the Option Award Agreement.

 

 

 

--------------------------------------------------------------------------------

 

(i)           Discharge for Cause. The Company may terminate Executive’s
employment at any time if it believes in good faith that it has Cause to
terminate his employment. “Cause” shall mean:

(i)           Fraud and Dishonesty. Executive’s commission of a willful act of
fraud or dishonesty, the purpose or effect of which materially and adversely
affects the Company or its subsidiaries and affiliates (“Group”).

 

(ii)          Unlawful Conduct. Executive’s engaging in conduct that is
unlawful.

 

(iii)         Reckless Conduct. Executive’s engaging in intentional or reckless
misconduct or gross negligence in connection with any property or activity of
the Group, the purpose or effect of which materially and adversely affects the
Group.

 

(iv)         Breach of Agreement. Executive’s material breach of any of his
obligations under this Agreement (other than by reason of physical or mental
illness, injury, or condition).

 

(v)          Failure to Perform Duties. Executive’s continued failure or refusal
to attempt in good faith to perform his job duties under this Agreement or to
follow the reasonable directions of the Board (other than by reason of physical
or mental illness, injury, or condition) after having received thirty (30) days’
notice from the Board of his failure to do so and an opportunity to cure.

 

(vi)         Barred from Office. Executive’s becoming barred or prohibited by
the U.S. Securities and Exchange Commission from holding his position with the
Company.

 

(j)            Termination for Disability. Except as prohibited by applicable
law, the Company may terminate Executive’s employment on account of Disability,
or may transfer him to inactive employment status, which shall have the same
effect under this Agreement as a discharge “other than for Cause.” “Disability”
means a physical or mental illness, injury, or condition that prevents Executive
from performing substantially all of his duties under this Agreement for at
least 90 consecutive calendar days or for at least 120 calendar days, whether or
not consecutive, in any 365 calendar day period.

(k)           Discharge Other Than for Cause. The Company may terminate
Executive’s employment at any time for any reason, and without advance notice.
If Executive is discharged by the Company for a reason “other than for Cause”,
for “death” or for “Disability”, he will only receive the special benefits
provided for such events under Section 4(a) if he (or his estate, as the case
may be) signs a separation agreement and general release in a form supplied by
the Company within 60 days after his employment ends and he does not thereafter
properly revoke the release.

 

 

--------------------------------------------------------------------------------

 

(l)           Resignation. Executive promises not to resign his employment
before the Expiration Date (or, if applicable, before any anniversary thereof)
unless he has Good Reason to do so, and, in any event, not without giving the
Company at least sixty (60) days advance written notice. If Executive resigns
“other than for Good Reason”, the Company may accept his resignation effective
on the date set forth in his notice or any earlier date. If Executive resigns
for Good Reason, his employment will end on his last date of work and he will
receive the benefits to which he is entitled under Section 4(a), but he only
will receive special benefits conditioned on his signing a separation agreement
and general release in a form supplied by the Company within 60 days after his
employment ends and he does not thereafter properly revoke the release. “Good
Reason” means that, without his express written consent, one or more of the
following events occurred after his execution of this Agreement:

(i)             Demotion. Executive’s duties or responsibilities are
substantially and adversely diminished from those in effect immediately before
such event other than merely as a result of the Company ceasing to be a public
company.

 

(ii)

Pay Cut. Executive’s annual base salary is reduced.

(iii)           Breach of Promise. The Company materially breaches this
Agreement or fails to pay Executive any present or deferred compensation within
7 days after it is due.

(iv)         Change of Control. There occurs a “Change of Control,” which means
the occurrence of any of the following: (i) the acquisition, directly or
indirectly, by any individual or entity or group (as such term is used in
Section 13(d)(3) of the Exchange Act) of beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act, except that such individual or entity shall
be deemed to have beneficial ownership of all shares that any such individual or
entity has the right to acquire without the happening or failure to happen of a
material condition or contingency, other than the passage of time) of more than
50% of the aggregate outstanding voting power of capital stock of the
Corporation in respect of the general power to elect directors; or (ii) (A) the
Corporation consolidates with or merges into another entity or sells all or
substantially all of its assets to any individual or entity, or (B) any
corporation consolidates with or merges into the Corporation, which in either
event (A) or (B) is pursuant to a transaction in which the holders of the
Corporation's voting capital stock in respect of the general power to elect
directors immediately prior to such transaction do not own, immediately
following such transaction, at least a majority of the voting capital stock in
respect of the general power to elect directors of the surviving corporation or
the person or entity which owns the assets so sold.

(v)          Notice of Prospective Action. Executive is officially notified (or
it is officially announced) that the Company will take any of the actions listed
above during the term of this Agreement.

However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (1) Executive does not terminate employment within ten (10) days
after the event occurs with knowledge of Executive (except for a Change of
Control); or (2) the Company reverses the action or cures the default that
constitutes Good Reason within 30 days after Executive notifies it

 

 

--------------------------------------------------------------------------------

 

in writing that Good Reason exists before Executive terminates employment If
Executive has Good Reason to terminate employment, he may do so even if he is on
a leave of absence due to physical or mental illness or any other reason, but he
must do so before his actual or constructive Disability termination as defined
herein.

(m)          Disputes Under This Section. All disputes relating to this
Agreement, including disputes relating to this Section 4, shall be resolved by
final and binding arbitration under Section 7.

4.             No Other Termination Compensation. Except as specifically
provided in this Agreement, upon termination of this Agreement for any reason
Executive shall not be entitled to any severance pay or to any other
compensation or payments (by way of salary, damages or otherwise) of any nature
relating to this Agreement or otherwise relating to or arising out of his
employment by the Company.

5.             Confidentiality. During the term of Executive’s employment, in
exchange for his promises to use such information solely for the Company’s
benefit, the Company will provide Executive with Confidential Information
concerning, among other things, its business, operations, customers, vendors,
owners, investors, and business partners. “Confidential Information” refers to
information not generally known by others in the form in which it is used by the
Company, and which gives the Company a competitive advantage over other
companies which do not have access to this information, including secret,
confidential, or proprietary information or trade secrets of the Company and its
subsidiaries and affiliates, conveyed orally or reduced to a tangible form in
any medium, including information concerning the operations, future plans,
customers, business models, strategies, and business methods of the Company and
its subsidiaries and affiliates, as well as information about the Company’s
customers, clients and business partners and their respective operations and
confidential information. “Confidential Information” does not include
information that (i) Executive knew prior to his employment with the Company or
any predecessor company, (ii) subsequently came into Executive’s possession
other than through his work for the Company or any predecessor company and not
as a result of a breach of any duty owed to the Company, (iii) is generally
known within the relevant industry; or (d) any prior knowledge, information or
know-how which Executive legally obtained from a source other than the Company

(a)           Promise Not to Disclose. Executive promises never to use or
disclose any Confidential Information before it has become generally known
within the relevant industry through no fault of Executive. Notwithstanding this
paragraph, Executive may disclose Confidential Information (i) during his
employment for the benefit of the Company, (ii) as required to do so by court
order, subpoena, or otherwise as required by law, provided that upon receiving
such order, subpoena, or request and prior to disclosure, to the extent
permitted by law Executive shall provide written notice to the Company of such
order, subpoena, or request and of the content of any testimony or information
to be disclosed and shall cooperate fully with the Company to lawfully resist
disclosure of the information, and (iii) to an attorney for the purpose of
securing professional advice.

(b)           Promise Not to Solicit. Executive agrees that, during his
employment with the Company and for twelve (12) months after his termination for
any reason

 

--------------------------------------------------------------------------------

 

                                          
                                                             

(together, the “Restricted Period”): (1) as to any client or business partner of
the Company with whom Executive had dealings or about whom Executive acquired
confidential information during his employment, Executive will not solicit,
attempt to solicit, assist others to solicit, or accept any unsolicited request
from the client or business partner to do business with any person or entity
other than the Company or its affiliates; and (2) Executive will not solicit,
attempt to solicit, assist others to solicit, hire, or assist others to hire for
employment any person who is, or within the preceding twelve (12) months was, an
officer, manager, employee, or consultant of the Company. Executive agrees that
the restrictions set forth in this paragraph do not and will not prohibit his
from engaging in his livelihood and do not foreclose his working with clients or
business partners not identified in this paragraph.

(c)           Promise Not to Engage in Certain Employment. Executive agrees
that, during the Restricted Period, he will not, without the prior written
consent of the Company, accept any employment; provide any services, advice or
information; or assist or engage in any activity (whether as an employee,
consultant, or in any other capacity, whether paid or unpaid) with any business
or other entity in the business, directly or indirectly, for profit or not, of
developing, with a majority of its revenue derived from distributing or
marketing compounds or technologies for the treatment of cancer in the United
States.

(d)           Return of Information. When Executive’s employment with the
Company ends, he will promptly deliver to the Company, or, at its written
instruction, destroy, all documents, data, drawings, manuals, letters, notes,
reports, electronic mail, recordings, and copies thereof, of or pertaining to it
or any other Group member in his possession or control. Notwithstanding the
foregoing, Executive may retain his personal effects, files, benefit
information, or other property to the extent such materials do not contain any
of the Company’s Confidential Information. In addition, during his employment
with the Company or the Group and thereafter, Executive agrees to meet with
Company personnel and, based on knowledge or insights he gained during his
employment with the Company and the Group, answer any question they may have
related to the Company or the Group as reasonably requested.

(e)           Intellectual Property. Intellectual property (including such
things as all ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations, and photographs, that may be protectable, in whole or
in part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made, or reduced to
practice during Executive’s employment with the Company (except intellectual
property that has no relation to the Group or any Group customer that Executive
developed, etc., purely on his own time and at his own expense), shall be the
sole and exclusive property of the Company, and Executive hereby assigns all
rights, title, and interest in any such intellectual property to the Company.

(f)            Enforcement of This Section. This section shall survive the
termination of this Agreement or Executive’s employment for any reason.
Executive acknowledges that (a) this section’s terms are reasonable and
necessary to protect the Company’s legitimate interests, (b) this section’s
restrictions will not prevent his from earning or seeking a livelihood, (c) this
section’s restrictions shall apply wherever permitted by law, and (d) the
violation of any of this section’s terms would irreparably harm the Company.
Accordingly,

 

 

--------------------------------------------------------------------------------

 

Executive agrees that, if she violates any of the provisions of this section,
the Company or any Group member shall be entitled to, in addition to other
remedies available to it, an injunction to be issued by any court of competent
jurisdiction restraining Executive from committing or continuing any such
violation, without the need to prove the inadequacy of money damages or post any
bond or for any other undertaking.

6.             Arbitration of Disputes. Except as expressly prohibited by law
and except for the Company’s right to seek injunctive relief as set forth in
Section 6(f), all disputes between the Company and Executive (“Arbitrable
Disputes”) are to be resolved by final and binding arbitration in accordance
with this Section 7. This section shall remain in effect after the termination
of this Agreement or Executive’s employment.

(a)           Scope of Agreement. This arbitration agreement applies to, among
other things, disputes concerning Executive’s employment with and/or termination
from the Company; the validity, interpretation, enforceability or effect of this
Agreement or alleged violations of it; claims of discrimination under federal or
state law; or other statutory or common law claims.

(b)           The Arbitration. The arbitration shall take place under the
auspices of the American Arbitration Association (“AAA”) in its office nearest
to the location where Executive last worked for the Company and conducted in
accordance with the AAA’s National Rules for the Resolution of Employment
Disputes then in effect before an experienced employment law arbitrator licensed
to practice law in that jurisdiction who has been selected in accordance with
such rules. The arbitrator may not modify or change this Agreement in any way
except as expressly set forth herein. The arbitration shall be governed by the
substantive law of the State of New York (excluding where it mandates the use of
another jurisdiction’s laws).

(c)           Fees and Expenses. Regardless of which party initiates the
arbitration, the Company shall pay that portion of the initial filing fee that
exceeds the filing fee for commencing an action in a state or federal court in
New York, after which each party shall pay the fees of their attorneys, the
expenses of its witnesses, and any other costs and expenses that the party
incurs in connection with the arbitration. All other costs of the arbitration,
including the fees of the arbitrator, the cost of any record or transcript of
the arbitration, administrative fees and other fees and costs shall be paid one
half by the Company and one half by Executive. Notwithstanding the foregoing,
the arbitrator may, in his or his discretion, award reasonable attorneys’ fees
(in addition to any other damages, expenses or relief awarded) to the prevailing
party.

(d)           Exclusive Remedy. The arbitration in this manner shall be the
exclusive remedy for any Arbitrable Dispute.

(e)           Judicial Enforcement. Nothing in this Section 7 shall preclude any
party to this agreement from seeking judicial enforcement of an arbitrator’s
award. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

7.             Amendment. No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a duly authorized
Company officer and

 

 

--------------------------------------------------------------------------------

 

Executive. A waiver of any conditions or provisions of this Agreement in a given
instance shall not be deemed a waiver of such conditions or provisions at any
other time in the future.

8.             Notices. For all purposes of this Agreement, all communications,
including, without limitation, notices, consents, request or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive offices and to Executive at his principal residence, or
to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

9.             Choice of Law. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of New
York (excluding any that mandate the use of another jurisdiction’s laws).

10.          Successors. This Agreement shall be binding upon, and shall inure
to the benefit of, Executive and his estate, but Executive may not assign or
pledge this Agreement or any rights arising under it, except to the extent
permitted under the terms of the benefit plans in which she participates.
Without Executive’s consent, the Company may assign this Agreement to any
affiliate or to a successor to substantially all the business and assets of the
Company.

11.          Taxes. The Company shall withhold taxes from payments it makes
pursuant to this Agreement as it reasonably determines to be required by
applicable law.

12.          Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.

14.          Entire Agreement. All oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement. All prior written employment
agreements between Executive and the Company are hereby declared null and void,
and of no further effect.

 

 

--------------------------------------------------------------------------------

 

Date: November 27, 2006

BIOENVISION, INC.

 

 

By: /s/ C B Wood

 

Name: C B Wood

 

Title: Chairman and CEO

 

 

Date: November 27, 2006

/s/ James S. Scibetta

 

James S. Scibetta

 

 

 

--------------------------------------------------------------------------------

 